People v Mitchell (2016 NY Slip Op 08327)





People v Mitchell


2016 NY Slip Op 08327


Decided on December 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2016

Tom, J.P., Friedman, Saxe, Feinman, Kahn, JJ.


2450 4651/13

[*1]The People of the State of New York, Respondent,
vKeith Mitchell, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ellen Dille of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered August 4, 2014, as amended November 18, 2014, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the first degree (two counts) and jostling, and sentencing him, as a second felony offender, to an aggregate term of three to six years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Daniels, 9 NY3d 342 [2007]). There is no basis for
disturbing the jury's credibility determinations, including its evaluation of any inconsistencies in testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2016
CLERK